Citation Nr: 0500557	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-21 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a lower back 
disorder.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for carpal tunnel of 
the right hand.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Trueba, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
November 1968 to November 1971, and other service of 1 year 
and 24 days.

This case comes before the Board of Veterans' Appeals (Board) 
from November 2001 and August 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  At present, the case is before the 
Board for appellate adjudication.  However, as additional 
development is necessary with respect to the issues on 
appeal, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004).  Furthermore, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claims, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, if any, 
of any information and evidence needed to substantiate and 
complete a claim, as set forth in the VCAA, has not been 
fulfilled regarding the issues on appeal.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, it appears that the veteran is receiving on 
going VA medical treatment for the claimed disorders.  In 
addition, it appears that there may be outstanding private 
treatment records which must be included in the record.  As 
these records are relevant to the claims on appeal, the RO 
should assist the veteran in obtaining any outstanding 
relevant records.

In addition, given that the veteran was awarded a Purple 
Heart during his active service, the Board finds that the 
veteran should be given the benefit of VA examinations 
discussing the etiology of the claimed disorders.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the appellant 
and request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him for the 
claimed disorders since his discharge 
from service to the present, and who 
possess records relating to that 
treatment.  Provide the appellant with 
release forms and ask that a copy be 
signed and returned for each health care 
provider identified and whose treatment 
records are not already contained within 
the claims file.  When the appellant 
responds, obtain records from each health 
care provider he identifies (except where 
VA has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, inform 
the appellant of the records that the RO 
was unable to obtain, including what 
efforts were made to obtain them.  Also 
inform the appellant that adjudication of 
the claims will be continued without 
these records unless he is able to submit 
them.  Allow an appropriate period of 
time within which to respond.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
the claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

2.  The RO should request that the 
appellant provide information as to the 
dates of any treatment at any VA Medical 
Center (VAMC) for the claimed disorders 
since his discharge from service to the 
present, if any.  All identified 
treatment records from any reported VAMC 
not already contained within the claims 
file should be obtained and associated 
with the claims file, including any 
relevant records from the Orlando and 
Tampa VAMCs.  If the search for the above 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facility(ies).  Furthermore, the 
appellant should be specifically informed 
as to what portion of the evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
appellant in substantiating the claims.  
Per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:
a)  The veteran should be scheduled to 
undergo a VA orthopedic examination, 
conducted by an appropriate specialist, 
to evaluate the nature, severity, and 
etiology of the claimed bilateral knee 
and lower back disorders.  If no such 
disorders are found by this examiner, 
the examiner should so indicate.  The 
RO should send the claims folder to the 
examiner for review.  The claims folder 
must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnoses of the claimed disorders.  
The examiner should review all of the 
veteran's medical records and history.  
Following an examination of the veteran 
and a review of his medical records and 
history, the VA specialist should 
render an opinion as to whether it is 
at least as likely as not that the 
claimed bilateral knee and lower back 
disorders were incurred during the 
veteran's active service, became 
manifest to a compensable degree within 
a one year period of his discharge from 
service, or are otherwise related to 
his active service, including during 
combat.  The VA specialist should 
render an opinion as to whether it is 
at least as likely as not that the 
claimed bilateral knee and/or lower 
back disorders are related to any post-
service event(s) or diseases.  If the 
etiology of the claimed disorders are 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that 
the VA specialist reconcile any 
contradictory evidence regarding the 
etiology of the veteran's disorders.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

b)  The veteran should be scheduled to 
undergo a VA examination, conducted by 
an audiologist, to evaluate the nature, 
severity, and etiology of the claimed 
tinnitus.  If no such disorder is found 
by this examiner, the examiner should 
so indicate.  The RO should send the 
claims folder to the examiner for 
review.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed 
disorder.  The examiner should review 
all of the veteran's medical records 
and history.  Following an examination 
of the veteran and a review of his 
medical records and history, the VA 
specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed tinnitus was 
incurred during the veteran's active 
service, became manifest to a 
compensable degree within a one year 
period of his discharge from service, 
or is otherwise related to his active 
service, including during combat.  The 
VA specialist should render an opinion 
as to whether it is at least as likely 
as not that the claimed tinnitus is 
related to any post-service event(s) or 
diseases.  If the etiology of the 
claimed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnosis 
is related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
tinnitus.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

c)  The veteran should be scheduled to 
undergo a VA neurological examination, 
conducted by an appropriate specialist, 
to evaluate the nature, severity, and 
etiology of the claimed carpal tunnel 
of the right hand.  If no such disorder 
is found by this examiner, the examiner 
should so indicate.  The RO should send 
the claims folder to the examiner for 
review.  The claims folder must be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render the diagnosis of the claimed 
disorder.  The examiner should review 
all of the veteran's medical records 
and history.  Following an examination 
of the veteran and a review of his 
medical records and history, the VA 
specialist should render an opinion as 
to whether it is at least as likely as 
not that the claimed carpal tunnel of 
the right hand was incurred during the 
veteran's active service, became 
manifest to a compensable degree within 
a one year period of his discharge from 
service, or is otherwise related to his 
active service, including during 
combat.  The VA specialist should 
render an opinion as to whether it is 
at least as likely as not that the 
claimed carpal tunnel of the right hand 
is related to any post-service event(s) 
or diseases.  If the etiology of the 
claimed disorder is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnosis 
is related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
carpal tunnel of the right hand.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notifications or refusal to report 
notices, whichever applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiners for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the issues of 
entitlement to service connection for a 
bilateral knee disorder, a lower back 
disorder, tinnitus and carpal tunnel of 
the right hand.  If the determinations 
remain unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




